The defendant was convicted of operating a lottery, known as the "number game," for the hazarding of money. The evidence for the State, including an incriminatory statement made by the accused, *Page 279 
authorized the jury to find her guilty of the offense charged. She introduced no evidence, but made a statement to the jury, denying her guilt, which was evidently rejected by the jury. Her petition for certiorari was based upon a ground that her conviction was not authorized by the evidence, and upon a ground excepting to the admission of certain evidence. However, the special ground is expressly abandoned in the brief of her counsel. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.